Citation Nr: 0632231	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  04-14 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

1.  Whether the May 1985 severance of service connection for 
post-traumatic stress disorder (PTSD) was proper.

2.  Assuming that the May 1985 severance of service 
connection for PTSD was proper, whether new and material 
evidence has been obtained that is sufficient to reopen the 
veteran's claim of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Louis M. DiDonato, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from August 1970 to August 
1972.  He also apparently had subsequent periods of active 
duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada, which denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran's 
application was interpreted as an original claim based upon 
an asserted in-service sexual assault.  However, applicable 
law provides that certification is for administrative 
purposes and does not serve to either confer or deprive the 
Board of jurisdiction of an issue, and the Board has 
therefore recharacterized the issues to reflect the accurate 
procedural history of this matter. 38 C.F.R. § 19.35.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was initially awarded entitlement to service 
connection for delayed stress reaction, later characterized 
as PTSD, by rating action dated in June 1981.  In rendering 
this decision, the RO relied on the veteran's claim that he 
had been engaged in combat with the enemy while in service in 
the Republic of Vietnam.  However, in May 1985, upon the RO's 
finding that although the veteran had been in the continental 
waters off the coast of Vietnam with the Marine Corps during 
service, he had never been on shore.  Having no verified 
stressors requisite for a grant of service connection for 
PTSD, service connection was severed.

In May 1985, the veteran submitted a notice of disagreement 
as to the decision which severed service connection for PTSD.  
In September 1985, the RO provided the veteran with a 
statement of the case.  Thereafter, in November 1985, the 
veteran's representative filed a Statement of Accredited 
Representative in Appealed Case (VA Form 646), requesting 
that the Board review the evidence and render a decision in 
favor of the veteran.  The RO annotated the VA Form 646 
indicating that an appeal could not be completed until an 
Appeal to Board Of Veterans' Appeals (VA Form 9) was filed, 
in accordance with an administrative directive.  

Administrative directives are not generally binding upon the 
Board, absent a finding that they create a substantive right.  
See Morton v. West, 12 Vet. App. 477 (1999); (Pre-VCAA case, 
ruling that administrative procedures manual provisions on 
development of a claim were not substantive in directive).  
Further, then as now, applicable regulation provided that a 
substantive appeal consisted of a properly completed VA Form 
9, or correspondence containing the necessary information.  
Compare 38 C.F.R. § 19.123 (1985) and  38 C.F.R. § 20.202 
(2006).  

The VA Form 646 timely submitted by the veteran's 
representative in November 1985, constituted a substantive 
appeal to the Board under then-applicable law.  The 
communication specifically set forth the issue being appealed 
and set out specific arguments relating to errors of fact or 
law made by the VA in reaching the determination or 
determinations being appealed.  As such, the issue of whether 
the severance of service connection for the veteran's PTSD 
effective as of May 1, 1985, was proper, is still pending, 
and is currently before the Board as captioned above.

Further, because the law as to VA's duties to notify and 
assist underwent substantial changes as a result of the 
Veterans Claims Assistance Act (VCAA), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), and 
the appeal as to severance remains pending, the RO/AMC must 
comply with VA's duties to assist and develop in accordance 
with the law as to the severance issue.




Given this procedural background, if the RO/AMC finds that 
the May 1985 severance of service connection was not in 
accordance with law, and service connection is reinstated, 
the veteran's claim of service connection for PTSD becomes 
moot.  

Conversely, if the veteran does not prevail upon the 
severance issue, the RO/AMC's focus then becomes whether the 
veteran has submitted new and material evidence to reopen the 
claim of service connection for PTSD, and the RO/AMC must 
comply with VA's duties to notify and assist in accordance 
with applicable law as to this issue.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993) (Generally holding that the submission of "new and 
material" evidence is a jurisdictional prerequisite to the 
Board's review of such an attempt to reopen a claim. Absent 
the submission of evidence that is sufficient to reopen the 
claim, the Board's analysis must cease.  The Board may not 
then proceed to review the issue of whether the duty to 
assist has been fulfilled, or undertake an examination of the 
merits of the claim.  

Without expressing any opinion as to the merits of the 
veteran's petition to reopen the claim, and if the veteran 
does not prevail upon the issue of the severance of service 
connection issue, the Board has identified several factors 
that must be considered in the adjudication of the reopening 
claim.  

First, the law provides that competently rendered evidence 
proffered by a claimant to reopen a claim is presumed 
credible for the limited purpose of ascertaining its 
materiality.  Spalding v. Brown, 10 Vet. App. 6, 10 (1997); 
Justus v. Principi, 3 Vet. App. 510, 512 (1992).  

In claims for service connection for PTSD that are based on 
non-combat stressors, under 38 C.F.R. § 3.304(f)(3), if a 
PTSD claim is based on in-service personal assault, evidence 
from sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Id.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Id.  Examples 
of behavior changes that may constitute credible evidence of 
the stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes. 38 C.F.R. § 
3.304(f)(3).

The veteran indicated that he was the victim of a personal 
assault during his period of active service - a different 
theory of entitlement than previously asserted when the 
veteran first sought and obtained service connection for PTSD 
in June 1981 when he asserted that he was a veteran of combat 
. 

The veteran's present account is that in July or August 1972 
he had been raped by a fellow serviceman.  He indicated that 
he could not recall his name, but that he may have been from 
a neighboring company within his regiment.  The assailant was 
said to have been apprehended and imprisoned following a 
Court Martial.  He indicated that the had been assigned to an 
unspecified company of the 3rd Battalion, 6th Marine Regiment, 
2nd Marine Division which was stationed at Camp Lejeune, 
North Carolina.  Efforts by the veteran and the RO to 
identify the name of the assailant in order to confirm the 
stressful event have, thus far, been unsuccessful.

During the March 2006 Travel Board hearing, the veteran's 
representative indicated that records of the Court Martial of 
the assailant may have been kept by the office of the Judge 
Advocate General (JAG).  He identified possible sources to 
include the office of the Navy JAG located at the Washington 
Navy Yard, 1322 Patterson Avenue, Number 3000, Washington, 
D.C., 20374-5066; and at the United States Marine Corps 
Historical Department located in Quantico, Virginia.  A 
letter from the Director of Manpower of the United States 
Marine Corps at Camp Lejeune, North Carolina, dated in 
October 2002, indicates that additional pertinent records 
could be available through the Commanding General, Staff 
Judge Advocate, 2nd Marine Division, Camp Lejeune, North 
Carolina 28542.  The veteran has also indicated that he had 
active duty for training with the Marine Corps Reserves in 
1978 or 1979 in Thompson, Maine; and with the Army Reserves 
in 1979 or 1980 in Portland, Maine, or Westbrook, Maine.  

In a letter from the veteran's representative to the RO dated 
in February 2003, it was indicated that the veteran was 
receiving Social Security Administration benefits.  The 
complete medical and administrative records related to his 
Social Security claim have not been obtained.  The RO should 
make arrangements to obtain these records.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  If such records are 
unavailable, a response from the Social Security 
Administration so stating should be obtained.

Throughout the pendency of the RO's adjudication of the claim 
of service connection for PTSD, the veteran has maintained 
that he is unable to recall the name of his asserted 
assailant.  Through this remand, the veteran and through 
counsel are advised that critical substantiating information 
towards development of the claim would include the name of 
the asserted assailant, and the veteran is again advised that 
he should make every effort to recall the identity.  While 
the VA is obligated to assist a claimant in the development 
of a claim, there is no duty on the VA to prove the claim.  
If a claimant wishes assistance, he cannot passively wait for 
it in circumstances where he should have information that is 
essential in obtaining the putative evidence.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991).  Further, under 
the VCAA, a claimant for VA benefits has the responsibility 
to present and support the claim.  38 U.S.C. §  5107(a); see 
Stuckey v. West, 13 Vet. App. 163, 195 (1999); Constantino v. 
West, 12 Vet. App. 517 (1999) ((Relative to the regulatory 
duty of hearing officers under 38 C.F.R. § 3.103(c)(2), to 
suggest the submission of evidence that the claimant may have 
overlooked and which would be supportive of the claim.)).    




With this background, the appeal is REMANDED for the 
following action:

1.  The RO/AMC should again contact the 
veteran through counsel and request that 
he provide the name and any other 
identifying data (e.g., rank, unit of 
assignment, date of court-martial, etc.) 
of the alleged sexual assailant of July 
or August of 1972.  Contemporaneous with 
its request, the RO/AMC will

a.  Advise the veteran and through 
counsel, of what evidence would 
substantiate his petition for 
reinstatement of service connection 
for PTSD, severed by rating action 
in May 1985;

b.  Advise the veteran and through 
counsel that in the event that the 
severance action of May 1985 is 
found to have been correct and 
service connection for PTSD is not 
reinstated, he would need submit new 
and material evidence to reopen the 
claim of service connection for PTSD 
in accordance with Kent v. 
Nicholson, 20 Vet. App. 1 
(2006)(Holding that when a claimant 
seeks to reopen a previously denied 
claim, VA must examine the bases for 
the denial in the prior decision and 
advise the claimant what evidence 
would be necessary to substantiate 
the element or elements require to 
establish service connection that 
were found insufficient in the 
previous denial.   

c.  Make arrangements to obtain a 
copy of any Social Security 
Administration decision denying or 
granting disability benefits to the 
veteran.  Obtain all the records 
from Social Security Administration 
that were used in considering the 
veteran's claim for disability 
benefits.  If such records are 
unavailable, a response from the 
Social Security Administration so 
stating should be obtained.

2.  After the passage of a reasonable 
time, or receipt of the veteran's or 
counsel's response, the RO/AMC will:

a.  Readjudicate the veteran's 
appeal as to the May 1985 severance 
of service connection for PTSD due 
to claimed combat-related stressors.

b.  If and only if the May 1985 
severance of service connection is 
found by the RO/AMC to be proper, 
readjudicate the veteran's petition 
to reopen the claim of service 
connection for PTSD.  

In so adjudicating the new and 
material evidence issue, the 
RO/AMC should review the 
reports of the veteran and his 
representative (during the 
March 2006 Travel Board hearing 
or at other times) as to the 
potential existence of 
information regarding the Court 
Martial of the veteran's 
reported assailant from an 
incident in the 3rd Battalion, 
6th Marine Regiment, 2nd Marine 
Division at Camp Lejeune, North 
Carolina, in July or August 
1972, and endeavor to obtain 
any additional evidence which 
may help substantiate the 
veteran's claim.  The RO/AMC 
may use any appropriate means 
to ascertain on a preliminary 
basis whether identified or 
known records depositories 
would have the information 
sought.  In the event 
telephonic contact is made, the 
RO/AMC must fully document such 
efforts for record. 

3.  If the determination of the claims as 
above remains unfavorable to the veteran, 
he and his representative should be 
furnished with a supplemental statement 
of the case and be afforded a reasonable 
period of time in which to respond before 
the case is returned to the Board.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



